department of the treasury internal_revenue_service washington d c government entities division number release date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_801 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final file the returns in accordance with their because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions fo you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements f you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uilnos qovernment entities bivigiow date legend a date b state applicant d governmental institution m- u name v name ws dear for-profit organization city we have considered your application_for recagnition of exemption from federal_income_tax under internal_revenue_code sec_801 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c our conclusion is set forth below the basis for facts you c are a corporation formed on a and operate pursuant to the laws of the state of b you wish to be recognized as a public charity status of a and b axvi your articles of incorporation state that said organization is organized exclusively for religious charitable educational and literary including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 and c of the intemal revenue code of or corresponding section of any future united_states internal revenue cade tn your application you describe your activities as follows ‘you will purchase and refurbish foreclosure houses for sale to families by to pay the down payments through grants donations from other organizations and individuals the financial training sessions will be offered by m the donations and grants will be received from sellers lenders on a sliding pay scale where the potential owner gradually moves into paying the full amount of mortgage payments while working on their financial status founder's related for-profit organization and will be given weekly as a part of the arrangement to purchase the homes this training will be given in three levels and will assist families with eliminating debt establishing credit raising scores investing and understanding money in retirement account of your total activity you will operate a childcare facility that will accommodate children age that is equipped with educational and developmental age appropriate materials designed to enhance the mind of growing children this activity will include a before and after school program for working families of your total activity ‘you will provide an educational enrichment opportunity program with after schoo computer technology assistance to encourage better performance in school and to provide access to computer technology assistance to encourage better performance in school and to provide access to computers for all students in the community of your total activity you will be working along side the d valued members of society this will be done through providing an opportunity for higher education by helping them obtain their ged and enroll in college and job training skills with the assistance of the local community college skill training department of your total activity in helping at-risk youth by helping them become in your letters of may and date you provide the following additional information regarding your activities and the percentage of time for your core activities for core activities and for administrative work and assisting programs financial training and coaching sessions of total activity as for time and funds aspects this is financial training and coaching sessions that help the clients to understand how to repair their credit increase their credit worthiness increase income and income strength le saving budgeting investment options available locating other income options etc the one year long training costs dollar_figure per family including monthly membership fee of dollar_figure the entire training consists of initial one-hour face to face session dollar_figure sixteen one- hour financial training sessions dollar_figure four half-hour weekly internet coaching sessions for a year free one-hour bi-weekly tele-conference for a year dollar_figure four one-and-half hours quarterly face to face session dollar_figure the clients do not pay the above fees all the fees will be covered by the subsidy grants you receive this training will be given by m mis owned by u who is your founder and president you have not provided how you selected m as the training contractor nor have you showed that there was a board discussion for this contract you stated that m will be paid for its training by the subsidy grants that you will apply and receive you provided no further details an the planned subsidy grants you state that the financial training and coaching sessions are designed to educate the families on financial strategies to increase their planning and creditworthiness help them to understand their home as an investment and develop healthy financial habits to obtain home ownership you also state that this training and coaching is required in order to have access to all of the different programs and offerings you c have available for families home ownership program of total activity as for time and funds aspects you will build to homes starting from 3q _ and at feast homes in you will start to build in b but wil expand throughout the entire united_states you provided sample model homes that you are going to build through commercial builders the model homes are typical homes available on the market to you will purchase and renovate homes for families to purchase ‘ease or use as transition homes while waiting for a permanent residence you will start this type of housing program in b as well but will expand throughout the entire united_states you anticipate that of your homes will be sold to low income families to mid income to transitional housing to other categories you do net conduct and do not have plans to conduct any governmental housing program ‘ the price of the home will be determined by comparables and appraisals conducive to purchasing a property you will use a realtor and appraiser to obtain this information you require the homebuyers the following to participate in your home ownership plan offered by m the clients must be enrolled in level one financial training classes and have established a schedule for their by-weekly financial coaching sessions the clients must have salaries that meet the income levels for the hud standards for low to mid income families or lower o homeless families are eligible for the rental and transitional housing units when they complete the level one financial training classes no client can have ownership in another property as primary or vacation property unless it's timeshare all clients are expected to attend quarterly training offered by m on home improvements landscaping and neighborhood beautification sessions the family’s income should be in the range of law to mid income ranges provided by hud standards you will make the following housing and financing plans through partnered developers builders and lenders in connection with this home ownership plan o purchase affordable mortgage terms no application fee no credit fees no closing cost lower interest rates purchase and rehab an option for those who would like a jawer priced home and are willing to go through the time to rehab the home before making it a permanent residence affordable mortgage terms no application fee no credit fees no closing cost lower interest rates lease to own to repair credit to purchase at a lower interest rate and to allow families to move into homas at the owners lower interest rate payments refinance after families have taken the level one financial training course and have set up a plan on how to pay for and keep their home families will be able to refinance with any lender c will have a list of approved lenders but families are not obligated to use those sources rentals and transitional housing available to help prepare families to own their own homes while keeping them from becoming homeless also allows families to save for a down payment c will assure that rents fit within the median range rates posted with hud you do not require any specific lenders and loan programs however you search for lenders financial institutions investors and builders who will allow the fiexible mortgage plan of to be a part of their offerings for c clients you plan to offer the following programs sliding pay-scale plan begin with smaller mortgage payments and increase over time plan that a builder or a seller pays a part of the mortgage over time amortgage pragram with refinancing options after three years subsidy program for home ownership program of total activity as for time and funds aspects you will offer subsidy to the low to mid income families who buy a home from you there are two plans a 3-year and a 5-year plan initially you will make a larger payment amount for the first year of mortgage payment for 5-year plan and of mortgage payment for the 3-year the subsidy amount will be reduced gradually until the subsidy ending year in your letter of date you stated that you will also offer dollar_figure for the downpayment or closing costs to assist homebuyers the assistance will come from the seller or lender you will require the lender and or seller to cover the assistance amount and the homebuyer to enroll in your financial training and coaching sessions you also stated that the seller's contribution must cover the remaining balance of the down payment the buyer will not have an amount less than down payment te pay you did not explain the situation where the seller will not pay more than dollar_figure for the assistance available for low to mid income families and single mothers this downpayment assistance is fore project of total activity as for time and funds aspects this program is designed to give families information for foreclosures as they are going through them you will act as an informational resource for families and make all their options known to them families who are facing financial difficulties due to foreclosure and bankruptey up t0 dollar_figure the subsidy will also be available for the people whose homes have been foreclosed to assist in moving fees and the downpayment and deposit for new residences the beneficiaries do not have to pay back the subsidy however you will ask for donations once the beneficiary is back on his her feet you will also provide subsidy to the family life and training center and childcare service of total activity as for time and funds aspects chitdcare service you will run a childcare facility that will accommodate to children ages to years old the trainees of c financial training programs will have priority placement but the service is open to the public for those families wha are registered for the financial training and coaching sessions a portion to be determined of their childcare fees will be credited towards their down payment or mortgage subsidy plan before and after school program you will also provide care for school-aged children of families participating in c financial training accommodate care for to students aged to this program will you state that m is a for-profit financial and homeownership training and coaching company that also conducts real_estate business such as purchasing homes for resale and lease it also helps non-profit organizations with grants and funding m is owned by j who is your founder president and chairman of the board and she is not subject_to the control of the board according to sec_5 and of the bylaws your board consists of members according to your letter of date most of your board members also work for m as a consultant or an employee and they are in real_estate credit and collection and mortgage loan business in addition to working for c and m the letter further states that m has a contract with you to conduct financial training and goaching sessions later you provided a contract agreement that is drafted by u you did not explain whether or not the draft was approved by the board your clients will not pay any fees to m instead the fees will be paid through the subsidy grants that you will receive from governmental and private grants on behalf of your clients you explained the reason that you chose m is because you were established by m to assist low to mid income families and assist ather non-profit and faith based organizations with the financial training and coaching sessions ‘you state that m will also participate in your home ownership program to provide homes to your clients as soon as possible you state at this point m does not have homes available for c there is currently no contract made the m board must discuss the terms of the contract te determine participation and accountability the relationship between m and c is described mis a vendor for and is owned and operated by u office space and websites however m is not mentioned to the clients as their services fall under the financial training and coaching offerings of c mand c share a mailing address dollar_figure for years and a phone messaging system free service of the m board members the primary persons assisting with the mand c have shared training are u and v other members will assist if needed with surveys and compiling of client information from sessions ‘you represent that the funds for your housing and financial training and coaching programs comes from the governmental grants other than the proceeds generated by sale or lease of the homes you renovate and build you will target a specific grant for a in the specific program and will allocate a portion of the grant to overhead expanses letter of date you state the following for the current status of your grant applications at this time there are no subsidy grants it is the hope of c that funding wil become accessible once its c status is obtained most of the grant funders require a determination_letter with applications ex city of w county of yw for agency grants law sec_501 c of the gade provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt a8 an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c of the regulations provides that an organization operates exclusively for exempt purposes only if specified in sec_601 of tha code an organization must not engage in substantial activities that fail to further an exempt_purpose it engages primarily in activities that accomplish exempt purposes sec_1 c -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if benefit of private shareholders ar individuals sec_1_501_c_3_-1 d i of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized of operated for the benefit of private interests its net earrings inure in whole or in part to the sec_1 -1 d of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education ‘the petitioner in ast of hawail t c conducted training seminars and lectures in the area of intrapersonal awareness such activities were conducted under licensing arrangements with various for-profit corporations the licensing agraements were conditioned on the petitioner maintaining tax exempt status the petitioner argued that it had na commercial purpose of its own and that its payments to the for-profits were just ordinary and necessary business_expenses the court did not agree to accede to petitioner's claim that it has no connection with international the for-profit licensor of the educational program is to ignore reality while it may be true that the same individuals do not formally control them international exerts ‘t sets the tuition for the standard considerable control_over petitioner's activities it requires petitioner training and requires a minimum number of such trainings it controls the programs to conduct regular seminars and to host special events conducted by petitioner by providing trainers who are salaried by and responsible providing by to management personne who are paid_by and responsible to est inc in short petitioner's only function is to present to the public for a fee ideas that are owned by international with materials and trainers that are supplied and controlled by est inc its tax-exempt international and psma are dependent on the existence of status--an element that indicates the possibility if not the likelihood that the for- profit corporations were trading on such status moreover we petitioner's vis-a-vis petitioner's operations rights est controls note further that inc est inc and it regardless of whether the payments made by petitioner to international were excessive international and est inc benefited substantially from the operation of petitioner emphasis added it had the ct aff'd 846_f2d_78 fed cir cert_denied in 58_f3d_401 the court affirmed the judgment of the trial_court that the organization was not entitled to tax-exempt status as a corporation aperated exclusively for charitable purposes within the meaning of sec_501 of the code the court found that the organization's substantial purpose of helping a fer-profit business take advantage of its tax-exempt status was a non-exempt purpose even if effect of making housing more affordable in 488_us_907 the court found an organization that operated an adoption agency was not exempt undar sec_501 of the code because a substantial purpose of the agency was a ‘the court concluded that the organization did not qualify for nonexempt commercial purpose exemption under section c because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident ta the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the court also the fees it charged adoptive parents rather than contributions from the public found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintif’s adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 670_f2d_104 cir the court affirmed the tax court's decision that held that the organization supplied no evidence showing that the payments to its controlling members were reasonable harding hospital organization seeking a determination_letter or ruting as to the recognition of its tax-exempt status ine v united_states 505_f2d_1068 cir provides that an has the burden of proving that it satisfies all of the requirements of the particular tax-exemption category in airlie foundation v commissioner 283_fsupp2d_68 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non- exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commercialily are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations v united_states 326_us_279 the in better business bureau of washington d c inc ‘supreme court held that the presence of a single non-exempt purpose it substantial in nature will destroy the exemption regardless of the number ar importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carriad out by a university additional factors include infer alia whether the section dollar_figure of revproc_2008_9 i r b provides that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section a mere restatement of purposes or a statement that under which exemption is claimed proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt the service will generally issue a proposed adverse determination_letter or ruling rev_rul 1967_1_cb_129 holds that helping low-income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried an several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans of organizations providing housing rev_rul c b discusses four examples and whether each qualified as charitable within the meaning of sec_501 c of the code situation describes an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment ts operating funds were mainly obtained fram federal loans and contributions from the general_public the revenue_ruling holds that by providing homes for low- income familias who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- ‘occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the meaning of sec_501 of the code situation describes an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration situation describes an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to quaiify for exemption under section c of the code because the organization's program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 revrul_76_408 1976_2_cb_145 holds that an organization that provides interest-free home repair loans in a badly deteriorated urban residential area to low-income homeowners who are unable to obtain loans elsewhere qualifies for exemption from federal_income_tax under section c of the code because it is operated exclusively for charitable purposes rey rul lr b situation finds that an organization x that as a substantial part of its activities i makes assistance available exclusively to low-income individuals and families to provide part or all of the funds they need to make a down payment on the purchase of a home ji offers financial counseling seminars and conducts other educational activities to help prepare potential low-income homebuyers for the responsibility of homeownership ii ensures that the dwelling is inhabitable jv structures its grant making process to ensure that its staff awarding the grants does not know the identity of the party selling the home or the identities of any other parties v rejects any contributions that are contingent on the sale of a particular property or properties and vi conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public qualifies for exemption from federal_income_tax under sec_601 of the code however in situation the ruling finds that an organization y that is like x in all respects as set forth in situation except i under y’s grantmaking procedures y's staff considering a particular applicant's application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale i in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller ii there is a direct correlation between the amount of the dawn payment assistance provided by y in connection with each of these transactions and the amount of the home seller's payment to y iv does not conduct a broad based fundraising campaign to attract financial support rather most af y's support comes from home sellers and real estate- related businesses that may benefit from the sale of homes to buyers who receive y's down payment assistance does not qualifies for exemption from federal_income_tax under sec_501 of the cade rationale and conclusion based on the information you provided in your application and supporting documentation we conclude that you are nat operated for exempt purposes under sectian c of the code an organization cannot be recognized as exempt under sec_801 unless it shows that it is both organized and operated for exclusively for charitable educational or other exempt_purpose you failed to meat the operational_test of sec_1_501_c_3_-1 and sec_1 -1 c of the regulation because you are organized for substantial private and commercial purposes and operate in a manner that a private commercial entity operates you also failed to provide an assurance that you do not inure net earings in whote or in part to the benefit of private shareholders or individuals see sec_1_501_c_3_-1 of the regulations further details for this conclusion are set forth below first and foremost the nexus of this adverse determination centers on the purpose that you are created under and the role that you take on for the related for-profit m that is owned by u who is your founder president and chairman of the board as you explained in your numerous responses you are created to perform the work of your founder's private business providing the financial training and affordable homes to low to mid income families and receiving the funds from the various governmental institutions however the financial training and coaching is outsourced back to m while your role is merely securing the clients and grants to pay m just like an organization in est of hawaii supra in fact you and m function as one organization both organizations are controlled by u share key employees and governing members and use same office and equipment for the same lina of business although you did not yet enter an official contract with m to build and renovate the homes you are going to sell and lease you indicated that m will supply the homes and be involved in the process considering c’s and m's involvement in real_estate business and most of your governing members’ involvement in the real_estate and finance field m will ikely conduct all your activities the court in est of hawail supra ruled against the organization that works with a for-profit entity for the reason of private and commercial purposes even if the organization is not directly contralled by the entity with m than the organization in est of hawaii supra because your founder u has direct control_over you and m without balances and checks in addition to your functioning for the benefit of m therefore you did not establish that you are not organized or operated for the benefit of private interests in your situation you have closer relationships and ties see sec_1_501_c_3_-1 d i of the regulations another distinct factor that you operate for private and commercial purpose is that all of your clients must go through the training and coaching program that is conducted by m to enroll in the training and coaching program of m to be in your example a home buyer has even though the training and coaching has educational aspects it home ownership program can not overcome the private and commercial purpose because requirements are obviously targeted to give private benefits to u m and other governing members of and m therefore you are similar to the organizations described in housing pioneers inc v commissioner and easter house v u s supra for the reason that your substantial purpose is helping the commercial private business for moreover you have not demonstrated that you are not organized to serve private interests nor have you proved that your net_earnings will not inure to private individuals you have not demonstrated that the fee fer financial training and coaching dollar_figure per family which you will pay to m is not excessive and unreasonable you have nat provided a good reason why you selected the founders firm for the financial training and coaching either as to such points you are similar to the organization described in bubbling well church of universal love inc v commissioner supra like the organization in this case you have not supplied evidence showing that the payments to m are reasonable even if excessive financial benefit to m did not happen it is your burden to prove otherwise see harding hospital inc v united_states and section dollar_figure of revproc_2008_9 i r b supra among other major reasons for the adverse determination you have not demonstrated that your housing program serves a charitable purpose charitable purposes include the relief of the poor and distressed see sec_1_501_c_3_-1 of the regulations the organization described in revrul_67_138 was recognized as exempt under section c of the code because it carried on several activities that were directed toward assisting low-income families obtain improved housing including the purchasing of building sites for resale at cost you are unlike the organization described in revrul_67_138 because you do not limit the sale of the housing to low-income individuals and you intend to sell homes at market price indeed of your homes will be sold to non low income families at the price of comparables and appraisals conducive to purchasing a property as described in the above furthermore you are similar to the organization descrited in revrul_70_585 situation that was formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at cost to mederate-income families the service held that the organization failed to qualify for exemption under sec_504 c of the code because the organization's pragram did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 your housing program is basically available to any moderate-income homebuyer who is qualified to purchase a house the organization described in situation of revrul_70_585 was formed to construct new homes and renovate existing homes for sale to law-income families who could not obtain financing through conventional channels the organization described in revrul_76_408 also formed to provide interest-free home repair loans to low-income individuals who were unable to obtain loans elsewhere you are unlike these two organizations because you do not exclusively sell the housing to low-income individuals and you do not offer interest-free home loans you offer several mortgage programs for the homebuyers in connection with lenders and sellers but none of your programs will not greatly reduce the burden of the low-income home buyers because your mortgage programs illustrated abave are not much different from the ‘commercial mortgage loans which are commonly available to everybody actually some of your mortgage plans may be detrimental to the homebuyers since because mortgage payment substantially increase overtime you are similar to airlie foundation v commissioner because your housing program is applicable to its several commerciality doctrine factors estate business the pricing of homes are similar to the commercial business and your housing development plan is no different from a cammarcial business's you compete with commercial real as part of your housing program you provide downpayment assistance to the homebuyers however your assistance does not serve the charitable purpose under sec_501 of the code ahd you are similar to the organization y in situation of the revrul_2006_27 indeed your downpayment assistance fits all of the four adverse aspects of the situation of the ruling because j the seller and the buyer are identified j the buyer receives a payment from the selleriender ii the sellersilenders are required to contribute to cover the downpayment needed iv for this downpayment assistance purpose the seller lender's contribution is the amount that the buyer receives you have some educational and charitable activities however your primary activities and purposes are non-exempt purposes and activities as the supreme court held in better inc v united_states supra the presence of a single non- business bureau of washington d c exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your housing activities in a manner that is consistent with a commercial real_estate firm rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class your financial training and coaching program is contracted out to m to provide u private benefit furthermore the manner in which you operate your down payment assistance pragram indicates that you iaciltate the sales of homes in a manner that is indistinguishable from an ordinary trade_or_business according to revrul_2006_27 with these non-exempt purposes and activities as your main activities your exempt_activities are not significant and substantial enough to overcome your non-exempt purpose and activities based on the facts and information submitted you are not operated exclusively for exempt you have not established that your activities exclusively serve a charitable_class or purposes any other purpose defined in sec_501 your proposed operations further a substantial nonexempt business_purpose and your proposed operations further the private interests of private parties therefore you are not described in sec_504 c of the code accordingly you do not qualify for exemption as an arganization described in sec_501 of the cade and you must file federal_income_tax retums contributions to you are not deductible under sec_170 of the code if your to protest you you have the right to file a protest if you believe this determination is incorrect must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination statement does not provide a basis to reconsider our determination we will forward your case to aur appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power of attomey and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file protest within days you will not be able to file a suit for declaratory_judgment in court because the intemal revenue service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action ‘we do not hear from you within days we will issue a final adverse determination_letter letter will provide information about filing tax returns and other matters if that please send your protest statement form_2848 and any supporting decuments to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street federal bldg room cineinnati oh ‘you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter if you fax sincerely robert choi director exempt_organizations rulings agreements attachment publication
